[Cite as In re A.H., 2018-Ohio-1042.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: A.H.                                           C.A. No.      28881
       S.C.


                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN-16-11-961
                                                                 DN-16-11-962

                                 DECISION AND JOURNAL ENTRY

Dated: March 21, 2018



        SCHAFER, Presiding Judge.

        {¶1}     Appellant, H.C. (“Mother”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that terminated her parental rights to two of her

minor children and placed them in the permanent custody of Summit County Children Services

Board (“CSB”). This Court affirms.

                                                 I.

        {¶2}     Mother is the biological mother of A.H., born July 21, 2005; and S.C., born

September 6, 2008. Their father did not appeal from the trial court’s judgment. Mother’s

youngest child is not a party to this appeal.

        {¶3}     During November 2016, A.H. and S.C. were removed from Mother’s custody

pursuant to Juv.R. 6 after A.H. called 911 because Mother had overdosed on prescription pain

pills and was unconscious when emergency personnel arrived. Mother was transported to a local

hospital, medically stabilized, and then admitted to the psychiatric ward.
                                                  2


         {¶4}   CSB filed complaints and the children were later adjudicated neglected and

dependent. The children were placed in the temporary custody of CSB and the case plan was

adopted as an order of the court. Because Mother had a long history of drug abuse and serious

mental health problems, the primary case plan goals were that she obtain assessments and engage

in recommended treatment to remedy those problems.

         {¶5}   Although Mother eventually obtained appropriate mental health and substance

abuse assessments, she did not follow through with regular counseling, drug testing, or

psychiatric medication management. Mother continued to abuse drugs, suffer from unstable

mental health, and failed to regularly visit the children.

         {¶6}   On July 20, 2017, CSB moved for permanent custody of both children. It alleged,

among other grounds, that Mother had failed to substantially remedy the conditions that caused

the children to be placed outside the home and that permanent custody was in their best interest.

Following a hearing on the motion, the trial court terminated Mother’s parental rights and placed

A.H. and S.C. in the permanent custody of CSB. Mother appeals and raises one assignment of

error.

                                                  I.

                                   ASSIGNMENT OF ERROR

         The trial court’s decision to grant CSB’s motion for permanent custody is
         not supported by clear and convincing evidence and is against the manifest
         weight of the evidence.

         {¶7}   Mother’s sole assignment of error is that the trial court’s decision is not supported

by the evidence in the record. Before a juvenile court may terminate parental rights and award

permanent custody of children to a proper moving agency it must find clear and convincing

evidence of both prongs of the permanent custody test: (1) that the children are abandoned;
                                               3


orphaned; have been in the temporary custody of the agency for at least 12 months of a

consecutive 22-month period; they or another child in a parent’s custody have been adjudicated

abused, neglected, or dependent on three separate occasions; or they cannot be placed with either

parent within a reasonable time or should not be placed with either parent, based on an analysis

under R.C. 2151.414(E); and (2) that the grant of permanent custody to the agency is in the best

interest of the children, based on an analysis under R.C. 2151.414(D). See R.C. 2151.414(B)(1)

and 2151.414(B)(2); see also In re William S., 75 Ohio St. 3d 95, 99 (1996).

       {¶8}   The trial court found that CSB had satisfied the first prong of the permanent

custody test because the children could not be placed with Mother within a reasonable time or

should not be placed with her because she had failed to substantially remedy the conditions that

caused the children to be removed from her custody and remain placed outside the home. See

R.C. 2151.414(E)(1). That finding was supported by clear and convincing evidence.

       {¶9}   The children were removed from Mother’s custody after she attempted suicide by

overdosing on prescription pain medication. She spent three days in the hospital but did not

comply with her discharge instructions to follow up with ongoing counseling and medication

management. Mother later agreed to the requirements of the case plan and continually told the

caseworker that she would engage in ongoing treatment for her mental health and substance

abuse problems, but she did not.

       {¶10} Less than four months after this case began, Mother was again taken by

paramedics for involuntary psychiatric treatment after she informed her sister that she had

attempted suicide by taking an overdose of an over-the-counter medication. Upon her admission

to the emergency department, hospital personnel noted that Mother was hysterical, “out of

control” and was exhibiting combative behavior by “[hitting, kicking, and punching[,]” so she
                                                4


was put in restraints and given an antipsychotic medication. Mother was referred to follow-up

outpatient psychiatric treatment but did not follow through with ongoing treatment.

       {¶11} Although Mother points to evidence that she attempted to comply with the case

plan, her compliance was minimal. Mother eventually obtained a substance abuse assessment,

but she did not comply with the recommendation that she engage in drug treatment or testing.

The counselor who evaluated her observed that, although Mother admitted to a 20-year history of

opioid, sedative, and marijuana use, she failed to understand the severity of her drug problem.

Mother had started drug treatment at the same facility three times in the past, but she never

completed a treatment program.

       {¶12} Throughout this case, Mother failed to engage in drug treatment or submit to

regular drug testing. When she did provide samples for drug testing, they often tested positive

for opiates.   She made no progress toward stabilizing her mental health, but instead also

continued to exhibit irrational and self-harming behavior. The evidence before the trial court

overwhelmingly supported its conclusion that Mother had failed to substantially remedy the

conditions that caused her children to be removed and remain placed outside her home.

       {¶13} Next, Mother challenges the trial court’s finding that permanent custody was in

the best interest of the children. When determining the children’s best interest under R.C.

2151.414(D), the juvenile court must consider all relevant factors, including the interaction and

interrelationships of the children, their wishes, the custodial history of the children, and their

need for permanence in their lives. See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-

Ohio-6284, ¶ 11.

       {¶14} Mother’s ability to interact with her children was limited to supervised visits

because she did not work on the requirements of the case plan. Moreover, despite having the
                                                5


opportunity to see her children regularly, Mother did not attend visits on a regular basis. At one

point during the case, Mother missed visits for a consecutive 9-week period. Her failure to

regularly visit or work on the goals of the case plan disappointed and “upset” both children, who

were nine and twelve years old and old enough to have some understanding of the situation. The

caseworker described the children’s current relationship with Mother as “strained.”

       {¶15} The children had a positive relationship with the foster family, however, and they

had adjusted well to that home. They regularly attended school and were involved in many

activities, unlike when they lived with Mother. The foster parents were also interested in

adopting them.

       {¶16} The wishes of A.H. and S.C. were reported by the guardian ad litem, who had

been working with them for several months. The children told her that they were happy in the

foster home and that they wanted to be adopted by the foster parents. The younger child had told

her that he was “done” with Mother because she was not regularly visiting or working toward

reunification. The older child told the guardian ad litem that the foster parents had done more for

them than Mother ever did.

       {¶17} The custodial history of the children before this case began was not detailed in the

record. Apparently, they resided with Mother, who had suffered from untreated mental health

and drug problems for several years. CSB had received referrals about the family before, but

there was no evidence of any prior cases or removals.

       {¶18} During this case, the children had lived outside Mother’s custody for almost one

year by the time of the hearing. Mother had made no meaningful progress on the case plan

during that time, but the children were flourishing in the foster home. They were in need of a

legally secure permanent placement. Mother could not provide them with a stable home and
                                                 6


CSB had been unable to find any relatives who could do so.             The trial court reasonably

concluded that a legally secure permanent home would be achieved by placing the children in the

permanent custody of CSB. Mother’s assignment of error is overruled.

                                                III.

       {¶19} Mother’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                        7


CALLAHAN, J.
HENSAL, J.
CONCUR.


APPEARANCES:

JACLYN PALUMBO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.